Case 20-00321-ELG                Doc 110    Filed 10/05/20 Entered 10/05/20 16:00:06        Desc Main
                                           Document     Page 1 of 21



                     UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF COLUMBIA
 ____________________________________
                                      )
 In re:                               )
                                      ) Case No. 20-00321
 THE BENNINGTON CORPORATION,          ) Chapter 11
                                      )
                                      )
                   Debtor.            )
 ____________________________________)

 CHAPTER 11 TRUSTE'S REPORT AND RECOMENDATION CONCERNING HIGEST
   AND BEST OFFER FOR SALE OF REAL PROPERTY AND ASSUMPTION AND
                        ASSIGNMENT OF LEASES

 TO THE HONORABLE ELIZABETH L. GUNN, BANKRUPTCY JUDGE:

          COMES NOW, Marc E. Albert, the duly appointed and qualified trustee of the Chapter

 11 bankruptcy estate of The Bennington Corporation (“Debtor”), by and through his proposed

 undersigned attorneys, and files the following Report and Recommendation Concerning the

 Highest and Best Offer for Sale of Real Property and Assumption and Assignment of Leases, and

 in support respectfully represents as follows:

          1.       The Debtor filed a voluntary Chapter 11 petitions on July 30, 2020.

          2.       Upon consideration of an oral motion filed by the District of Columbia at a

 hearing seeking to convert the case to chapter 7, on September 21, 2020, the Court issued an

 Order Directing the Appointment of Chapter 11 Trustee Upon the District of Columbia's Oral

 Motion and Denying the District of Columbia's Motion to Convert the Chapter 11 Proceeding to

 a Chapter 7 Liquidation directing the appointment of a Chapter 11 trustee for the case pursuant

 to 11 U.S.C. § 1104(a) and § 1112(b). On September 25, 2020, the Court entered an order

 approving the appointment of Marc E. Albert as the Chapter 11 trustee and Albert now serves as

 the duly appointed and qualified trustee (“Trustee”) for the Debtor’s chapter 11 estate.




 CORE/3516991.0004/162201861.1
Case 20-00321-ELG                Doc 110    Filed 10/05/20 Entered 10/05/20 16:00:06       Desc Main
                                           Document     Page 2 of 21



          3.       On September 30, 2020, the Court held a hearing on the Omnibus Motion for

 Authority to Assume and Assign Leases of Residential Real Property ("Lease Assumption

 Motion") filed by the debtor, The Bennington Corporation ("Debtor"), on September 15, 2020

 [ECF Dkt. No. 78]. Previously, the Debtor, acting as debtor-in-possession, sought sale of the

 Debtor's real property located at 4559 & 4569 Benning Road, SE and 4480 C Street SE,

 Washington, DC 20019, as improved by three 12-unit apartment buildings (the "Property"), and

 on August 20, 2020 filed its Motion for Authority to Sell Property of the Bankruptcy Estate Free

 and Clear of Any and All Liens and Interest Pursuant to § 363 of the Bankruptcy Code On an

 Expedited Basis (“Motion to Sell”) [ECF Dkt. No. 28] seeking sale of the Property to A Plus

 Management LLC and/or its assigns ("A Plus") free and clear of liens and interests other than

 those of existing tenants. A hearing on the Motion to Sell was held on September 2, 2020,

 whereby a second potential purchaser, Manna, Inc. and or its assigns ("Manna") offered a

 competing offer for purchase of the Property. At the conclusion of the sale hearing, the Court

 made oral rulings finding that the A Plus offer presented the highest and best offer for the

 Property and tentatively approved sale of the Property to A Plus. However, in a written ruling

 entered the following day on September 3, 2020 [ECF Dkt. No. 64], the Court noted that after

 further review and consideration of the issues, that the Motion to Sell did not clearly request that

 the Debtor be allowed to assume and assign the leases for the Property tenants, nor had the

 parties addressed at the September 2, 2020 hearing whether the Debtor was able to satisfy the

 requirements 11 U.S.C. § 365 that would typically be presented in a motion for assumption and

 assignment incident to the sale. Because assumption and assignment of the leases was and

 remains a necessary component to the proposed sale, the ability of the Debtor to receive approval

 of such a motion to the purchaser of the Property (and components of a purchaser's offer that




 CORE/3516991.0004/162201861.1                        2
Case 20-00321-ELG                Doc 110    Filed 10/05/20 Entered 10/05/20 16:00:06        Desc Main
                                           Document     Page 3 of 21



 could better provide an avenue allowing the Debtor to receive such approval) were needed to

 properly evaluate whether the A Plus offer remained the best and highest for the Property. The

 Court, therefore, ordered that the Motion to Sell to A Plus could not be granted unless the Court

 specifically grants a motion seeking to assume and assign the leases incident to the proposed A

 Plus sale. It was in this context that the Debtor filed the present Lease Assumption Motion.

          4.       Between the time of filing of the Lease Assumption Motion and the September

 30, 2020 hearing on that motion, the Court granted a motion of the District of Columbia to

 appoint a chapter 11 trustee pursuant to 11 U.S.C. § 1104(a) and § 1112(b) and on September 24,

 2020 approved the appointment of Marc Albert as chapter 11 trustee for the bankruptcy estate

 ("Trustee"). The Debtor now no longer serves as debtor-in-possession and consideration of the

 estate's interests in sale of the Property (and, ultimately, the authority to sign a deed conveying

 the Property upon court approval) now rests with the Trustee.

          5.       Subsequent to the filing of the Court's September 3, 2020 Order and ahead of the

 September 30, 2020 hearing, Manna, through filings with the Court and in communications with

 the Trustee, both modified it original offer for purchase of the Property and offered support as to

 why it maintains the highest and best offer for sale over A Plus.

          6.       At the September 30, 2020 hearing on the Lease Assignment Motion, the Trustee

 noted the changed circumstances of his recent appointment to the case and the atypical factors

 related to his and the Court's consideration now of competing offers to purchase from A Plus and

 Manna, and asked the Court for a short continuance to allow the potential purchasers to submit

 their best and final offers for the Property and further time for the Trustee to evaluate those

 offers and make a recommendation to the Court. With no objections to the Trustee's proposal, the

 Court granted the Trustee's proposal and on October 1, 2020 entered its Scheduling Order




 CORE/3516991.0004/162201861.1                        3
Case 20-00321-ELG                Doc 110    Filed 10/05/20 Entered 10/05/20 16:00:06              Desc Main
                                           Document     Page 4 of 21



 Concerning Continued Hearing on Omnibus Motion for Authority to Assume and Assign Leases

 of Residential Real Property and Further Consideration Regarding Sale of Real Property Free

 and Clear of Liens ("Scheduling Order") [ECF Dkt. No. 109]. The Scheduling Order provided

 that potential purchasers submit their best and final offers to the Trustee by October 2, 2020 and

 for the Trustee to inform the court of his recommendation of the highest and best offer for the

 Property by October 5, 2020.

          7.       On October 2, 2020, both A Plus and Manna submitted their best and final offers

 to the Trustee. Neither submission materially changed terms from offers previously provided to

 the Trustee, but did offer support as to why each offer represented the best and highest offer

 available to the Trustee based on the structure of the form of offer submissions contained in the

 Scheduling Order. Those offers are summarized below.

 A Plus Management, LLC / Fort Dupont, LLC's Offer

          8.       A Plus's previous offers for the Property provided that it be sold to A Plus or its

 assignee. In that respect, A Plus has informed the Trustee that it has formed Fort Dupont, LLC as

 the entity to which the Property would be conveyed. As further described in the offer submitted

 to the Trustee, if approved, A Plus would be liable for all liabilities under the proposed contract

 for sale of the Property, with the Property then conveyed to Fort Dupont and both A Plus and

 Fort Dupont jointly and severally liable for other obligations contained in its offer. Significant

 terms of the A Plus offer are as follows:

                        A. Sale Price: $2,626,000.00*

                                   a. A Plus increased its offer from that previously stated before the

                                      Court to $2,626,000. The A Plus offer further provided escalation

                                      terms for the sale price offered, stating that the its offer would beat




 CORE/3516991.0004/162201861.1                          4
Case 20-00321-ELG                Doc 110    Filed 10/05/20 Entered 10/05/20 16:00:06             Desc Main
                                           Document     Page 5 of 21



                                      any offer by Manna, Inc. or any other bidder by $1,000, up to a

                                      specific value stated in its offer. In the event that the September

                                      30, 2020 hearing in some way results in additional bidding for the

                                      Property, the Trustee is not including the maximum sale price

                                      amount included in A Plus's offer at their request. However, for

                                      evaluation purposes, the Trustee has evaluated the A Plus offer

                                      based on the maximum amount offered by A Plus.

                                   b. A Plus has included evidence of its loan commitments and

                                      financial capacity with its offer and the Trustee trusts in A Plus's

                                      financial ability to close by the timeframe they have requested.

                        B. Closing Timeframe: October 21, 2020 – October 27, 2020

                                   a. The A Plus offer provides that it is contingent on sale being

                                      approved by the Court in time for the eventual sale order

                                      becoming final for a closing by October 21, 2020 and that failure

                                      to obtain approval through a final order by October 21, 2020

                                      would provide A Plus and Fort Dupont with the right to void its

                                      agreement and receive return of its deposit. Further clarification in

                                      the A Plus offer details that time is of the essence with respect to

                                      the A Plus October 21, 2020 closing deadline, but that it would

                                      consider the sale order including a later closing deadline of

                                      October 27, 2020, on the condition that A Plus be allowed to

                                      begin renovation work on or before October 21, 2020 to allow it to

                                      keep certain building permits it has already received in place.




 CORE/3516991.0004/162201861.1                          5
Case 20-00321-ELG                Doc 110    Filed 10/05/20 Entered 10/05/20 16:00:06             Desc Main
                                           Document     Page 6 of 21



                                      Based on the need to receive inspections by a certain deadline for

                                      the building permits A Plus has received, as well as other

                                      information received by the Trustee concerning A Plus's need to

                                      close within the short timelines requested, the Trustee believes

                                      that time truly is of the essence with respect to the A Plus offer

                                      and that if an order approving assumption and assignment of

                                      leases as well as sale of the Property to A Plus were not entered at

                                      or shortly after the September 30, 2020 hearing, that there would

                                      not be enough time for entry of an order on sale within the

                                      timeframes specified by A Plus, and they would be likely to pull

                                      out of its offer for sale.

                        C. Interim Period Repairs for the Property

                                   a. The A Plus offer provides that between the relatively short period

                                      of time between approval of the sale by the Court and closing on

                                      the approved sale, A Plus will immediately on October 8, 2020,

                                      begin work on certain immediately needed repairs and other

                                      abatement for the for the Property and continue this work until

                                      completion. An Immediate Repair Budget included in the A Plus

                                      offer details anticipated work and cost estimates for work to begin

                                      during this period, most of which matches flagged work also

                                      contained in Manna's submitted abatement plan for the Property.

                                      The A Plus Plan also flags certain work it would begin not

                                      included in the Manna Plan including:




 CORE/3516991.0004/162201861.1                           6
Case 20-00321-ELG                Doc 110    Filed 10/05/20 Entered 10/05/20 16:00:06                    Desc Main
                                           Document     Page 7 of 21



                                            i. Replacing Leaking Toilets throughout1 -            $7,500

                                           ii. Roof Repair -                                      $1,000

                                           iii. Cleaning the hallways and replacing               $ 500
                                                burned out hallway lighting

                                           iv. Electrical work focused on life-safety      $7,500
                                               Issues included in extra contingency budget

                                           v. Increased budget for trash cleanup      $1,000
                                              ($500 more than provided in Manna plan)

                                   b.     A Plus's overall budget for immediate work is $65,000.

                                   c.     During this period, A Plus will take over the $2,400/month

                                          management fee charged by Catalyst for the Property

                                   d.     The A plus offer provides that its costs for the work flagged

                                          above would be secured by a lien against the Property and

                                          payable back to A Plus if the Trustee is unable to close on sale

                                          on or before October 27, 2020 or if A Plus and/or Fort Dupont

                                          are not allowed to start work before October 21, 2020 (and

                                          presumably A Plus pulls out from further pursuing closing on

                                          sale.)

                        D. Treatment of Tenant Claims

                                   a. A Plus has agreed that it will waive all claims for past due rent,

                                        and will not charge tenants rent moving forward until the Property

                                        is brought up to Code.




 1
  The A Plus notes that work to replace leaking toilets and other plumbing work would serve the purpose of
 addressing high monthly water bills currently experienced at the Property (currently averaging approximately
 $7,500/month.)


 CORE/3516991.0004/162201861.1                           7
Case 20-00321-ELG                Doc 110    Filed 10/05/20 Entered 10/05/20 16:00:06            Desc Main
                                           Document     Page 8 of 21



                                   b. A Plus further has submitted a proposed Abatement Plan for the

                                      Property. As described in the A Plus offer, because the abatement

                                      plan previously submitted by Manna has been already been

                                      approved by the tenants represented by the Property tenants'

                                      association, A Plus's abatement plan was modeled using this plan

                                      with minor modifications added to address concerns raised by

                                      some tenants not currently represented by the tenants association

                                      and to further make the abatement plan consistent with the plan

                                      proposed by the Debtor and approved by the Superior Court on

                                      July 23, 2020.

                                   c. A Plus has further offered, upon assumption and assignment of the

                                      underlying tenant leases, to assume liability of the bankruptcy

                                      estate for tenant claims under the leases, including obligations to

                                      pay back security deposits, up to a maximum limit of $50,000.

                                           i. A Plus's proposal assumes that tenants will file claims

                                              under their leases against the estate and, upon resolution

                                              (with prior notice to A Plus and Fort Dupont and an

                                              opportunity by them to resolve the claim before payment

                                              by the estate), A Plus will supply funds to the estate to pay

                                              the claims up to the proposed $50,000 limit.

                                           ii. The A Plus offer makes clear that its agreement to

                                              indemnify the estate up to the proposed $50,000 limit

                                              refers only to "claims seeking damages, penalties, or




 CORE/3516991.0004/162201861.1                          8
Case 20-00321-ELG                Doc 110    Filed 10/05/20 Entered 10/05/20 16:00:06                   Desc Main
                                           Document     Page 9 of 21



                                               attorney's fees for breach of the landlord's obligations

                                               under the leased agreement assumed hereunder."

                                               Specifically excepted and not included in the A plus

                                               indemnification offer include liability of the estate for:

                                                   1. Claims secured by liens that must be paid at closing

                                                       to convey good title;

                                                   2. Monetary liability of the estate that may arise from

                                                       the pending Superior Court Case;

                                                   3. Claims arising through tort law (e.g. personal

                                                       injury claims or misrepresentations by the Debtor)

                                                       or statute (e.g. the Consumer Protection Procedures

                                                       Act, D.C. Code § 28-3905 et seq.); or

                                                   4. Claims where liability is predicated on a regulatory

                                                       violation for which the tenant may recover

                                                       monetary damages independent of a contract

                                                       breach, civil penalties, attorney's fees or other relief

                                                       from its landlord. 2

                                           iii. A Plus further has provided a buyout offer to tenants to

                                               waive claims and move from the Property. The amount of

                                               the buyout offer was previously set at $6,000 and accepted




 2
  The A Plus Offer, however, notes that if a tenant could have also recovered these regulatory damages based on
 breach of contract that A plus would reimburse the estate for these damages up to the offered $50,000 limit.


 CORE/3516991.0004/162201861.1                           9
Case 20-00321-ELG                Doc 110 Filed 10/05/20 Entered 10/05/20 16:00:06                         Desc Main
                                        Document    Page 10 of 21



                                               by three tenants. The best and final offer has increased the

                                               buyout option to $8,000.3

                        E. Status of Negotiations with the District of Columbia and Tenants

                             Association

                                   a. The A Plus offer notes that it has submitted its proposals to the

                                      District of Columbia and the Tenants Association, but notes that

                                      further negotiations with both are "on hold" based on both the

                                      District and Tenants Association supporting the Manna offer.

                                   b. Concerns raised by the District and the Tenants Association to the

                                      A Plus offer and plan for the property include, among other

                                      concerns, that A Plus's previous plan for the Property was too

                                      vague, that A Plus and its owners lacked experience dealing with

                                      similar types of properties, and concern over A Plus's proposed

                                      plan and ability to properly relocate tenants during the

                                      rehabilitation process.

 Manna, Inc.'s Offer

          9.       Manna's best and final offer was substantially similar to its offers previously

 submitted to the Trustee and the Court, although structured to respond to the categories included

 in the Scheduling Order. While the proposed purchase price for the Property is slightly less than

 that of A Plus, the Manna offer provides further considerations benefitting the bankruptcy estate

 favoring it as the highest and best offer for sale. A summary of the Manna offer is as follows:

                         A. Sale Price: $2,625,000.00


 3
   The A Plus offer notes that those tenants that have already agreed with it on a buyout at the lower value would also
 receive the higher $8,000 buyout offer.


 CORE/3516991.0004/162201861.1                            10
Case 20-00321-ELG                Doc 110 Filed 10/05/20 Entered 10/05/20 16:00:06                Desc Main
                                        Document    Page 11 of 21



                                    a. Manna has offered to purchase the Property for the contract sale

                                      price of $2,625,000.00 and has offered an Earnest Money Deposit

                                      of $75,000.

                                    b. Manna has submitted a financing application to Local Initiatives

                                      Support Corporation ("LISC"), who reviewed the application and

                                      issued a Term Sheet attached to the Manna offer of up to

                                      $3,281,000 for purchase of the Property and financing of

                                      proposed rehabilitation construction.

                                    c. The Trustee has reviewed the financing information included in

                                      the Manna offer and generally trusts in their ability to close on a

                                      sale of the Property at the price points and timeframe outlined in

                                      the Manna offer.

                                    d. Manna has confirmed that liability to the estate for failure to close

                                      would be limited to a return of the earnest money deposit.

                         B. Timeline for Closing: By December 31, 2020

                                    a. Manna's offer anticipates a closing some time in December 2020,

                                      but before the end of the 2020 year. Manna's proposed closing

                                      timeline is based on timing needed to complete logistical work

                                      and receive full financing approval from LISC, and following that

                                      further time to complete settlement of sale.

                         C. Interim Period Repairs for the Property

                                    a. If approved for sale, Manna has committed to start work to correct

                                      housing code violations at the Property immediately upon entry of




 CORE/3516991.0004/162201861.1                          11
Case 20-00321-ELG                Doc 110 Filed 10/05/20 Entered 10/05/20 16:00:06               Desc Main
                                        Document    Page 12 of 21



                                      an order approving their contract for sale, up to a limit of $50,000

                                      credited towards their purchase price for the Property. Manna

                                      further has offered using its own workers and subcontractors for

                                      this proposed work as necessary to reduce and control the costs of

                                      their proposed work. Specific immediate work to be completed

                                      has been budgeted and listed in an Abatement Plan provided by

                                      Manna that has tentatively been approved by the Tenant's

                                      Association, and counsel for individual tenants.

                                    b. In addition to serving a credit towards the purchase price for the

                                      Property, if Manna were approved for sale, but was unable to

                                      close on such sale, their funds expended for this work (up to

                                      $50,000) would become a priority lien against the Property if it

                                      were sold to another buyer.

                         D. Treatment of Tenant Claims

                                    a. Manna's offers proposes that the Trustee assume and assign all

                                      leases to Manna and with that assignment, that Manna assume any

                                      liability that the Trustee may have to the tenants of the Properties

                                      under their leases, excluding any liens that must be paid at

                                      settlement in order to convey good title to the Property, and any

                                      monetary liability of the estate that may arise from the Superior

                                      Court Case. Manna's offer assumes that any security deposits held

                                      on behalf of the estate would be forwarded to Manna upon sale,

                                      but if such deposits do not currently exist, that Manna is prepare




 CORE/3516991.0004/162201861.1                         12
Case 20-00321-ELG                Doc 110 Filed 10/05/20 Entered 10/05/20 16:00:06                           Desc Main
                                        Document    Page 13 of 21



                                       to assume liability for returning tenant paid security deposits to

                                       tenants at the Property. Manna's offer provides a conservative

                                       estimate of $280,000 to $560,000 ($10,000 to $20,000 per unit) as

                                       the value to the estate of its assumption of liability for these

                                       claims.

                                    b. The Manna offer to assume liability under the leases does not

                                       include personal injury claims 4.

                         E. Status of Negotiations with the District of Columbia and Tenants

                                 Association

                                    a. Manna's offer notes that it has engaged in extensive negotiations

                                        with District of Columbia, counsel for ten individual tenants

                                        (Legal Aid), and counsel for the Property tenants association.

                                        Through those discussions, Manna has prepared and supplied to

                                        those parties a proposed abatement plan. All have been satisfied

                                        and supportive of the plan and approach proposed by Manna, and

                                        the Trustee has received confirmation from these parties that they

                                        support Manna as purchaser of the Property over A Plus under

                                        Manna's proposed terms.

                                    b. Manna has provided that it is committed to memorializing its

                                        proposed abatement plan and other tenant considerations into a

                                        legally binding Memorandum of Understanding for submission




 4
   The Trustee has confirmed that liability insurance is in place for the Property, which would serve to limit estate
 liability for personal injury claims.


 CORE/3516991.0004/162201861.1                             13
Case 20-00321-ELG                Doc 110 Filed 10/05/20 Entered 10/05/20 16:00:06               Desc Main
                                        Document    Page 14 of 21



                                       and approval in the Superior Court Case and otherwise binding

                                       Manna to its proposed terms with the tenants of the Property.

 Trustee's Evaluation and Recommendation of Manna's Offer as the Highest and Best

          10.      The Trustee has reviewed the best and final offers submitted by A Plus and

 Manna, and based on the Trustee's business judgment, supports the offer supplied by Manna as

 the highest and best for the Property.

          11.      If this were a simpler sale of real estate, the A Plus offer, in offering a higher

 price and quicker closing date, would nominally represent the highest and best offer received for

 the Property. However, due to the long-standing health and safety issues present at the Property,

 and the fact that the Property is already currently involved in contentious litigation with the

 District of Columbia in the Superior Court Case, Manna's status as the chosen purchaser by the

 District and the tenants coupled with Manna's agreement to assume all liability of the estate

 under the leases provides important consideration to the estate causing the Manna offer to eclipse

 that of the offer supplied by A Plus.

          12.      At the outset, the Trustee does not believe that the A Plus offer as it currently

 stands represents an offer that the Court can approve and the Trustee close within the timeframe

 A Plus has required. According to A Plus, sale of the Property must close by October 27, 2020

 otherwise, A Plus will likely pull out from the sale. Based on the time needed for an order of the

 Court to become final after entry, this timeframe all but requires entry of an order of the Court

 approving assumption and assignment of leases and sale of the Property to A Plus at or shortly

 after the upcoming October 7, 2020 hearing. However, it does not appear that the A Plus offer

 presents a procedure and consideration that will allow approval of assumption and assignment of

 the underlying leases at the upcoming October 7, 2020 hearing.




 CORE/3516991.0004/162201861.1                        14
Case 20-00321-ELG                Doc 110 Filed 10/05/20 Entered 10/05/20 16:00:06            Desc Main
                                        Document    Page 15 of 21



          13.      As noted in the Court's September 3, 2020 Order, approval of assumption by the

 estate and assignment of leases to the approved purchaser pursuant to 11 U.S.C. § 365 must

 occur before the court can approve sale of the Property. Section 365 requires that before

 assumption and assignment can occur, the estate must cure existing defaults under the leases and

 compensate tenants for pecuniary losses arising from defaults under their leases or provide

 adequate assurance of prompt compensation for such losses. 11 U.S.C. 365(b)(1)(A)-(B).

          14.      To address tenant claims, A Plus has offered up to $50,000 to provide to the estate

 for payment towards tenant claims. In addition to the limited value, A Plus's offer presumes that

 such claims would be handled and litigated within the Bankruptcy Case by the Trustee, with

 payment then provided to the estate (up to the $50,000 limit) to cover any liquidated tenant claim

 liability. This plan presents issues associated both with A Plus's proposed indemnification value,

 as well as timing.

          15.      Tenant claims are a serious liability concern to the estate. While not conceding

 that the estate is liable for such claims, the Trustee notes that the Property has existed in a state

 of disrepair for quite some time. In talks between the Trustee and counsel for the tenant

 association and individual tenants, the Trustee was informed that in similar situations to that

 present at the Property, typically valuation of claims is calculated at the first instance by taking

 the full monthly rent and multiplying that sum over the thirty-six month statute of limitations

 period for such claims due to the likelihood that tenants were deprived of the full value of their

 apartment unit over the course of that period. Application of this formula to the current tenant

 rental values returns a claim estimate of $773,532.00. Further, a 2018 expansion of the D.C.

 Consumer Protection Procedures Act, D.C. Code §§ 28-3901 et seq. (the "CPPA") now provides

 a private right of action under the CPPA and provides for the potential of treble damages, which




 CORE/3516991.0004/162201861.1                      15
Case 20-00321-ELG                Doc 110 Filed 10/05/20 Entered 10/05/20 16:00:06            Desc Main
                                        Document    Page 16 of 21



 if calculated in full could provide potential tenant liability to the estate of upwards of $2.3

 million. This further does not factor in administrative costs to the estate to actually litigate

 individual tenant claims, nor the fact that claims may exist for tenants that may have moved from

 the Property. Even assuming the non-trebled $773,000 estimate, this amount dwarfs the $50,000

 offered by A Plus for these claims and further would not be covered by estimated surplus sale

 proceeds to the estate from the sale. Further clarification of what claims the estate could expect

 could be gathered following expiration of the December 7, 2020 claims bar date in the case.

 However, since A Plus requires entry of an order approving its sale to occur now, waiting for

 filing of tenant claims to occur (or arriving at a global settlement with tenants resolving claims)

 is not an option presently available. The A Plus's short but strict timetable for closing thus serves

 more a detriment rather than a positive.

          16.      This is contrasted with the offer supplied by Manna, who has agreed to assume all

 liability under the leases, essentially off-loading them from the estate. Because Manna has not

 supplied a dollar limit to their acceptance of liability, the need to more definitively know the

 value of such claims following expiration of liability is removed. Additionally, while Manna has

 not yet negotiated waiver of claims it has agreed to accept from all the tenants, early acceptance

 of Manna's proposed Abatement Plan by counsel for the tenants association and individual

 tenants represented by Legal Aid, represents likely adequate assurance that Manna can cover

 prior losses under the leases (through likely agreed waiver of tenant claims upon entry of a

 proposed legally binding memorandum of understanding) and further assurance that Manna will

 be able to further perform under the leases pursuant to 11 U.S.C. § 365. In the likelihood that

 Manna does reach an agreement for treatment of tenant claims and abatement of the Property,

 and moves forward with its intended plan to submit such plan for approval in the Superior Court




 CORE/3516991.0004/162201861.1                     16
Case 20-00321-ELG                Doc 110 Filed 10/05/20 Entered 10/05/20 16:00:06           Desc Main
                                        Document    Page 17 of 21



 Case, the Manna Offer further provides additional benefit to the estate through reduction in

 estate's liability associated under that litigation not necessary linked to requirements under 11

 U.S.C § 365, but important to overall liability to the estate.

          17.      Although the A Plus offer provides a nominally higher sale price and quicker (but

 strict) closing timeframe, the value to the estate associated with Manna's assumption of tenant

 lease claims represents value to the estate multitudes higher than the surface level differences

 between the A Plus and Manna offers. Perhaps more important, the Manna offer and status as the

 preferred tenant purchaser, presents an offer that can allow assumption and assignment pursuant

 to § 365 and sale approval now. For these reasons, the Trustee submits that the offer submitted

 by Manna, Inc. represents the estates highest and best offer for sale of the Property.

 Further Procedures and Service of Recommendation

          18.      Although the original Motion to Sell and Lease Assignment Motion were

 submitted by the Debtor prior to the appointment of the Trustee and were not the Trustee's

 motions, the Trustee submits that the present exigent circumstances concerning the purchase of

 the Property warrant entry of orders approving assumption and assignment of leases pursuant to

 11 U.S.C. § 365 and sale of the Property free and clear of liens pursuant to 11 U.S.C. § 363 now

 without filing of new motions by the Trustee. Support regarding satisfaction of the requirements

 for assumption and assignment on the terms of Manna's offer are detailed above. With regards to

 meeting the requirements for a sale free and clear of liens pursuant to 11 U.S.C. 363(f), the

 Trustee's review of the case indicates that the sale price and further considerations offered in the

 Manna offer will generate sufficient proceeds to pay all known liens against the Property, as well

 as anticipated administrative claims is anticipated to generate funds for distribution to the estate's

 unsecured creditors. Sale free and clear of liens is appropriate pursuant to 11 U.S.C. § 363(f)(3).




 CORE/3516991.0004/162201861.1                     17
Case 20-00321-ELG                Doc 110 Filed 10/05/20 Entered 10/05/20 16:00:06                        Desc Main
                                        Document    Page 18 of 21



          19.      Further, Manna has negotiated their offer at arm's length through counsel in good

 faith. The Trustee therefore submits that the order approving sale of the Property provide that

 they are a good faith purchaser pursuant to 11 U.S.C. § 363(m). In these respects the Trustee

 intends to prepare and submit a proposed order to the Court at the upcoming October 7, 2020

 hearing providing for assumption and assignment of leases pursuant to 11 U.S.C. § 365, and a

 further proposed order providing for sale of the Property free and clear to Manna or its assigns

 pursuant to 11 U.S.C. § 363 and further detailing all known liens upon which the order proposes

 the Property to be sold free and clear of, with such liens attaching to the proceeds of sale, and

 providing that Manna is a good faith purchaser pursuant to 11 U.S.C. § 363(m).

          20.      Prior to the October 7, 2020 hearing, the Trustee further intends to file a motion

 requesting that the court set a bar date for administrative claims and, in an abundance of caution,

 for submission of lease cure amounts5. The tentative date for the Trustee's requested

 administrative and lease cure bar date will be November 20, 2020, but may be adjusted prior to

 filing of the Trustee's anticipated bar date motion.

          21.      At the September 30, 2020 hearing the Court raised questions over whether the

 tenants had received proper notice of the Lease Assignment Motion and plans to sell the

 Property. In an effort to provide as much notice as possible to the tenants of the Trustee's current

 plans for the Property, the Trustee, with assistance from Catalyst, intends to hand deliver the

 present Trustee recommendation, as well as the Court's previous October 1, 2020 Order

 (including the date of the upcoming hearing), to each tenant unit at the Property today, October

 5, 2020. Additionally, the Trustee has provided service by mail to all judgment creditors not




 5
  With Manna's agreement to assume liability under the leases for the Property, the Trustee does not anticipate cure
 amounts being owed to tenants.


 CORE/3516991.0004/162201861.1                           18
Case 20-00321-ELG                Doc 110 Filed 10/05/20 Entered 10/05/20 16:00:06           Desc Main
                                        Document    Page 19 of 21



 already included in the mailing matrix maintained by the Court that were picked up pursuant to

 the Trustee's received title report.



  WHEREFORE, Marc E. Albert, Trustee, respectfully requests that this Court enter an Order

 pursuant to the terms of Manna, Inc.'s submitted offer:

          a)       approving assumption by the estate and assignment to Manna, Inc. of all tenant

  leases;

          b)       approving sale of the Property free and clear of liens to Manna, Inc. as a good

  faith purchaser pursuant to 11 U.S.C. 363(m); and

          c)       granting such other and further relief as this Court may deem just and equitable.

 Dated: October 5, 2020                                  Respectfully submitted,

                                                         /s/ Joshua W. Cox
                                                         Joshua W. Cox, No. 1033283
                                                         STINSON LLP
                                                         1775 Pennsylvania Ave., N.W., Suite 800
                                                         Washington, DC 20006
                                                         Tel. (202) 728-3023
                                                         Fax (202) 572-9943
                                                         joshua.cox@stinson.com
                                                         Proposed Attorneys for
                                                         Marc E. Albert, Trustee




 CORE/3516991.0004/162201861.1                     19
Case 20-00321-ELG                Doc 110 Filed 10/05/20 Entered 10/05/20 16:00:06         Desc Main
                                        Document    Page 20 of 21



                                       CERTIFICATE OF SERVICE

        I hereby certify that I did serve a copy of the foregoing Chapter 11 Trustee's Report and
 Recommendation Concerning the Highest and Best Offer for Sale of Real Property and
 Assumption and Assignment of Leases on October 5, 2020, electronically via the Court’s ECF
 system, and by first class mail, postage prepaid, upon, all parties included on the attached
 mailing matrix, and upon the following:

 Kristin S. Eustis, Esq.                                Rachel A. Rintelmann, Esq.
 Office of the United States Trustee                    Mel Zahnd, Esq.
 1725 Duke Street                                       LEGAL AID SOCIETY OF THE
 Alexandria, VA 22314                                   DISTRICT OF COLUMBIA
                                                        1331 H Street NW #350
 The Bennington Corporation                             Washington, DC 20005
 12577 Royal Wolf Rd.
 Fairfax, VA 22030                                      Arthur Lander, C.P.A., PC
                                                        300 N. Washington Street, Suite 104
 Wendell W. Webster, Esq.                               Alexandria, VA 22314
 Webster & Fredrickson, PLLC
 1775 K Street, N.W.                                    William A. DeVan, Esq.
 Suite 290                                              Constructionlex, PLC
 Washington, DC 20006                                   2121 Eisenhower Ave., Suite 200
                                                        Alexandria, VA 22314
 Nancy L. Alper
 Senior Assistant Attorney General                      Rosa J. Evergreen, Esq.
 Office of the Attorney General for the                 ARNOLD & PORTER KAYE SCHOLER
 District of Columbia                                   LLP
 441 Fourth Street, N.W., Suite 1010S                   601 Massachusetts Avenue NW
 Washington, DC 20001                                   Washington, DC 20001

 Jonathan Gold, Esq.                                    Taylor Healy, Esq.
 Dickinson Wright, PLLC                                 Bread for the City Legal Clinic
 International Square                                   1640 Good Hope Road, SE
 1825 Eye Street, NW                                    Washington, DC 20020
 Suite 900
 Washington, DC 20006                                   Leon Straughter and Stephon Henderson
                                                        c/o Blair Gilbert, Esq.
 Benjamin P. Smith, Esquire                             Legal Aid Society of DC
 Shulman, Rogers, Gandal, Pordy & Ecker,                1331 H Street NW, Suite 350
 P.A.                                                   Washington, DC 20005
 12505 Park Potomac Avenue, Sixth Floor
 Potomac, Maryland 20854                                Lauren Adams
                                                        c/o Blair Gilbert, Esq.
                                                        Legal Aid Society of DC
                                                        1331 H Street NW, Suite 350
                                                        Washington, DC 20005



 CORE/3516991.0004/162201861.1                     20
Case 20-00321-ELG                Doc 110 Filed 10/05/20 Entered 10/05/20 16:00:06   Desc Main
                                        Document    Page 21 of 21




 Logan Tax Services, LLC
 c/o Heidi S. Kenny, Esq.
 Kenny Law Group, LLC
 11426 York Road, 1st Floor
 Cockeysville, MD 21030

 Shewit T. Woldegabrael
 c/o Kos N. Johns, Esq.
 11820 Parklawn Drive
 Suite 350
 Rockville, MD 20852



                                                        /s/ Joshua W. Cox
                                                        Joshua W. Cox




 CORE/3516991.0004/162201861.1                     21
